Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 27, 2021

The Court of Appeals hereby passes the following order:

A21A1468. AUSTIN JERMAINE MCINTYRE v. THE STATE.

      A jury found Austin McIntyre guilty of felony murder and other crimes, and
the trial court sentenced McIntyre to life in prison with the possibility of parole.
McIntyre filed a motion for new trial, which the trial court denied. McIntyre then filed
an application for discretionary review, which the Supreme Court granted on March
16, 2020.1 Case No. S20D0927. On March 24, 2020, McIntyre filed a notice of appeal
directed to this Court. We, however, lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”).




      1
          McIntyre filed his discretionary application in this Court, but we transferred
it to the Supreme Court in light of his felony murder conviction. Case No. A20D0297
(Feb. 28, 2020).
      Accordingly, McIntyre’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.



                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/27/2021
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.